Per Curiam.
Under Laws 1913, p. 488, c. 345, any person who is dissatisfied with the amount of damages awarded to him in the condemnation proceedings authorized by said chapter may file with the city clerk, in writing, his objection to the confirmation of the award; and if the award is confirmed he may appeal to the district court. The plaintiff filed this notice with the city clerk:
' “The' undersigned * * * do hereby protest against the award of the commissioners appointed by the said council in the above entitled matter, on the grounds that said award is inadequate.”
Afterwards he gave proper notice of appeal to the district court. The district court dismissed his appeal upon the ground that his notice was insufficient. The notice, while not in the precise form fixed by the statute, sufficiently apprised the council of all that it was requisite that it should know. It was error to dismiss the appeal. ,
Order reversed.